Citation Nr: 1015905	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 
1991, from September 2002 to August 2003, and from July 2007 
to June 2008.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

The Veteran's February 2005 claim reflects that he originally 
sought service connection for hearing loss, tinnitus and a 
back condition; he later added a claim for service connection 
for post-traumatic stress disorder.  Each of these claims was 
denied in the September 2005 rating decision at issue here, 
and the Veteran listed each of these issues on his November 
2006 substantive appeal.  Service connection for bilateral 
hearing loss and tinnitus was granted in an August 2008 
rating decision, and service connection for adjustment 
disorder with anxiety and depression was granted in a 
December 2008 rating decision.  Accordingly, only the 
Veteran's claim for service connection for a back condition 
remains on appeal.  

Though the Veteran requested and was scheduled for a Travel 
Board hearing, the Veteran did not attend his hearing.  He 
has not shown good cause for missing the hearing, nor has he 
requested that the hearing be rescheduled.  This appeal may 
thus proceed before the Board without need to remand the 
claim for a new hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined above, the Veteran has had three periods of 
active duty service, including service from September 2002 to 
August 2003 and from July 2007 to June 2008.  The Veteran 
filed the claim at issue here in February 2005, and the RO 
decided the case in September of that year.  Thus, both 
events occurred between his two most recent periods of active 
service.

VA's duty to assist includes the duty to obtain the Veteran's 
service treatment records.  38 C.F.R. § 3.159(c)(2).  In this 
case, while it appears that the RO has obtained the records 
from the Veteran's first and second periods of active 
service, those from his most recent period of service have 
not been obtained and associated with the claims file.  These 
records thus must be obtained before the case may proceed.

Also, subsequent to the Veteran's February 2005 claim, the 
Court of Appeals for Veterans Claims (Court) ruled that a 
claimant seeking service connection must be informed of all 
five elements of a service connection claim, including how VA 
assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran should be provided with this notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
notice consistent with the Court's opinion 
in Dingess, outlining the five elements of 
a service connection claim.  

2.  The RO should obtain the Veteran's 
complete service treatment records, and 
particularly those from his last known 
period of active duty, (July 2007 to June 
2008).  These records should then be 
associated with the claims file.  

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


